Per Curiam.

The allowances made by the referee we think were proper and just and within the provisions of the lease.
H the expenditures were not necessarily made, the plaintiff was certainly in a position, she being the tenant in possession of the demised premises, to prove the fact that they were unnecessary or extravagant. This she failed to do, in fact, made not attempt to do so. The plaintiff’s testimony shows that all repairs made were necessary and the charges therefor reasonable. The new roof was put on under an agreement whereby plaintiff agreed to bear the expense thereof.
The judgment appealed from must be affirmed, with costs.
Present: Fitzsimons, Oh. J., and O’Dwyer, J.
Judgment affirmed, with costs.